 



Exhibit 10.29
SUMMARY SHEET
OF
2006 COMPENSATION
Director Compensation
     Our non-employee directors receive an annual retainer of $50,000 and an
additional fee of $1,500 for attending each Board meeting and each board
committee meeting not held on the same day as a Board meeting. Each non-employee
director also receives 500 deferred share units as of the date of each annual
meeting of stockholders and committee chairs receive an annual fee of $5,000. At
the end of each calendar quarter, non-employee directors are paid one-fourth of
their annual retainers and committee chair annual fees and fees for attending
Board and committee meetings held during the quarter.
     On February 17, 2006, the Board approved the following changes in the
company’s non-employee director compensation program, effective as of the 2006
annual meeting of stockholders on May 1:

  •   the committee chair annual retainer will be increased from $5,000 to
$7,500;     •   non-employee directors will be paid for each committee meeting
attended, including committee meetings held on the same day as a Board meeting;
and     •   continuing non-employee directors (including directors who are
elected or re-elected) will be granted an additional annual equity award as of
the date of each annual meeting of stockholders in the from of restricted stock
units, or RSUs, with an initial value, based on the price of the company’s
common stock on the date of grant, equal to $40,000. The RSUs will be
immediately vested and will be subject to mandatory deferral until the later of
(1) the director’s retirement or other termination of service from the Board or
(2) the date that is three years after the grant date. The RSUs will be settled
in shares of Zimmer common stock.

     The terms and conditions of these RSU grants, as well as other equity-based
awards that non-employee directors are eligible to receive, are set forth in the
Stock Plan for Non-Employee Directors, filed as Exhibit 10.6 to our Current
Report on Form 8-K dated August 6, 2001. The First Amendment to the Stock Plan
for Non-Employee Directors is filed as Exhibit 10.3 to our Current Report on
Form 8-K dated December 15, 2005. The form of RSU award agreement is filed as
Exhibit 10.1 to our Current Report on Form 8-K filed February 21, 2006.
     Pursuant to our Restated Deferred Compensation Plan for Non-Employee
Directors, we require that 50% of a director’s annual retainer be deferred and
credited to a deferred compensation account in the form of deferred share units,
the value of which account is determined by the value of Zimmer common stock,
until the director owns a total of 5,000 deferred share units. A copy of the
Restated Deferred Compensation Plan for Non-Employee Directors is filed as
Exhibit 10.2 to our Current Report on Form 8-K dated December 15, 2005.
     We also provide non-employee directors with travel accident insurance when
on Zimmer business and reimburse or pay the reasonable travel, lodging and meal
expenses incurred by non-employee directors when traveling on Zimmer business.
Named Executive Officers
     Our executive officers serve at the discretion of the Board of Directors.
From time to time, the Compensation and Management Development Committee of the
Board of Directors reviews and determines the salaries that are paid to our
executive officers. The following are the current base salaries for our Chief
Executive Officer and three of the four most highly compensated executive
officers (the “Named Executive Officers”) identified in the definitive proxy
statement dated March 22, 2005. Bruce E. Peterson, former Chairman, Zimmer
Americas, who was one of the Named Executive Officers listed in the 2005 proxy
statement, retired in January 2005.

 



--------------------------------------------------------------------------------



 



      Name and Position   2006 Base Salary
 
   
J. Raymond Elliott
  $750,000
Chairman, President and Chief Executive Officer
   
Sam R. Leno
  $510,000
Executive Vice President, Finance and Corporate Services and Chief
Financial Officer
   
Bruno A. Melzi
  €371,000
Chairman, Europe, Africa and Middle East
   
David C. Dvorak
  $400,000
Group President, Global Businesses and Chief Legal Officer
   

     Each of the Named Executive Officers is also eligible to receive an annual
cash incentive award under our Executive Performance Incentive Plan (the
“Incentive Plan”) and to receive awards under our 2001 Stock Incentive Plan (the
“Stock Plan”). A copy of the Incentive Plan is filed as Exhibit 10.6 to our
Annual Report on Form 10-K for the year ended December 31, 2003. A copy of the
Stock Plan is filed as Appendix B to our definitive proxy statement on
Schedule 14A dated March 24, 2003. A copy of the First Amendment to the Stock
Plan is filed as Exhibit 10.1 to our Current Report on Form 8-K dated
December 15, 2005. The performance criteria for the 2006 annual incentive awards
under the Incentive Plan are disclosed in our Current Report on Form 8-K dated
February 21, 2006. Each of the Named Executive Officers is also eligible to
receive cash incentive awards with respect to performance during each of 2004,
2005 and 2006 under our Supplemental Performance Incentive Plan (the
“Supplemental Plan”). A copy of the Supplemental Plan is filed as Exhibit 10.3
to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2004.
     The Named Executive Officers are also eligible to participate in other
employee benefit plans and arrangements as described in our proxy statements,
including a defined benefit pension plan, a supplemental pension plan, a savings
and investment (401(k)) plan and a supplemental savings and investment plan.
Each of the Named Executive Officers has also entered into a change in control
agreement that provides certain severance benefits following a change in control
of Zimmer and termination of his employment.